DLD-006                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-3614
                                       ___________

                           IN RE: MICHAEL E. SILUK, JR.,
                                                Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    October 10, 2013

        Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: October 21, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Michael Siluk, Jr. has filed a pro se petition for a writ of mandamus asking us to

vacate our prior order affirming the denial of his first habeas petition pursuant to 28

U.S.C. § 2254. For the following reasons, we will deny the mandamus petition.

       In 2002, Siluk was convicted in Pennsylvania of robbery, rape, and related

offenses. After unsuccessfully pursuing both a direct appeal and a state post-conviction

petition, he filed a habeas petition pursuant to 28 U.S.C. § 2254, in which he raised 25

claims of ineffective assistance. We granted a certificate of appealability with respect to
two of his claims but ultimately determined that those claims had been procedurally

defaulted. See Siluk v. Beard, 395 F. App’x 817 (3d Cir. Sept. 24, 2010). Siluk

subsequently filed two applications to file a second or successive habeas petition, both of

which we denied. See In re Siluk, C.A. No. 12-1389 (order entered Mar. 14, 2012); In re

Siluk, C.A. No. 13-1827 (order entered May 17, 2013). He has now filed a petition for a

writ of mandamus seeking for us to vacate our judgment in Siluk v. Beard. Specifically,

Siluk alleges that he can overcome the procedural default pursuant to the Supreme

Court’s recent decision in Martinez v. Ryan, 132 S. Ct. 1309, 1315 (2012), which held

that “[i]nadequate assistance of counsel at initial-review collateral proceedings may

establish cause for a prisoner’s procedural default of a claim of ineffective assistance at

trial.”

          A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking mandamus relief must demonstrate that “(1) no other

adequate means exist to attain the relief he desires, (2) the party’s right to issuance of the

writ is clear and indisputable, and (3) the writ is appropriate under the circumstances.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quotation marks

omitted). Siluk has not even attempted to demonstrate that he meets these requirements.

In any event, we cannot issue a writ of mandamus to this Court. Cf. United States v.

Christian, 660 F.2d 892, 893 (3d Cir. 1981) (noting that federal appellate courts have

traditionally issued the writ against the district courts). Accordingly, we will deny

Siluk’s petition for a writ of mandamus.

                                              2